DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/548,706.  Responsive to the preliminary amendment filed 12/13/2021, claims 10-19 are currently pending in this application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in GERMANY on 12/17/2020. It is noted, however, that applicant has not filed a certified copy of the DE10 2020 216 134.8 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 has been considered by the examiner.

Drawings
The drawings were received on 12/13/2021.  These drawings are acceptable.

Claim Interpretation
Regarding Claim 19, the limitations of lines 1-16 which correspond to identical limitations in Claim 10, e.g. “a vehicle”, “a rocking free function”, etc., are interpreted as referring to the same elements, i.e. there are no double inclusion conflicts between Claims 10 and 19.

Claim Objections
Claim 11 is objected to because of the following informalities:  line 4, “(100)” should be changed to - -(10)- -.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  line 4, “frictional a shifting” should be changed to - -frictional shifting- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10-14 and 16 are drawn to a “method for rocking a vehicle free” but fail to recite any method steps, rendering the claims indefinite.  Specifically, it is unclear what method the claims are intended to encompass since the claims fail to set forth any active method steps using the gerund form of the verb, e.g. “carrying out the rocking free process”, “reducing a control pressure”, etc.

Claim 10 recites the limitation "the rocking free process" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed to - -the rocking free method- - for consistency with Claim 10, line 1.

Claim 10 recites the limitation "the driver" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed to - -a driver- -.

Claim 10 recites the limitation "the frictional connection" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation is related to the “friction-locking” recited in Claim 10, line 7.

Claim 10 recites the limitation "the rocking free process" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed to - -the rocking free method- - for consistency with Claim 10, line 1.

Claim 11 is rejected as being indefinite due to its dependency from Claim 10.

Claim 12 is rejected as being indefinite due to its dependency from Claim 10.

Claim 13 recites the limitation "the control system" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed to - -a control system- -.

Claim 14 is rejected as being indefinite due to its dependency from Claim 10.

Claim 15 is rejected as being indefinite due to its dependency from Claim 10.

Claim 16 is rejected as being indefinite due to its dependency from Claim 10.

Claim 17 recites the limitation "the driver" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed to - -a driver- -.

Claim 17 recites the limitation "the drive aggregate" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed to - -a drive aggregate- -.

Claim 17 recites the limitation "the frictional connection" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed to - -a frictional connection- -.

Claim 17 recites the limitation "the rocking free process" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed to - -the rocking free function- - for consistency with Claim 17, line 2.

Claim 18 is rejected as being indefinite due to its dependency from Claim 17.

Claim 19 recites the limitation "the frictional connection" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation is related to the “friction-locking” recited in Claim 10, line 7.

Claim 19 recites the limitation "the rocking free process" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed to - -the rocking free method- - for consistency with Claim 10, line 1.

Claim 19, lines 17-18 state, “to carry out the method according to claim 10” which is unclear.  Specifically, Claim 19 is indefinite since Claim 10 does not set forth any active method steps (see rejection of Claim 10 above).

Allowable Subject Matter
Claims 10 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11-16, 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a method for rocking a vehicle free wherein when the actuation of the accelerator pedal by the driver or the torque delivered by the drive aggregate as a function of the actuation of the accelerator pedal by the driver is reduced, a control pressure of the frictional shifting element of the transmission is reduced down to a filling pressure or a pressure that corresponds to the filling pressure, and when the actuation of the accelerator pedal by the driver or the torque delivered by the drive aggregate as a function of the actuation of the accelerator pedal by the driver is increased, the control pressure of the frictional shifting element of the transmission is increased and the shifting element is operated in a slipping mode, in combination with the, as best understood, other method steps required by independent claim 10.
The prior art does not disclose nor render obvious a control unit of a vehicle wherein when the actuation of the accelerator pedal by the driver or the torque delivered by the drive aggregate, as a function of the actuation of the accelerator pedal by the driver is reduced, the control unit reduces a control pressure of the frictional shifting element down to a filling pressure or a pressure that corresponds to the filling pressure, and when the actuation of the accelerator pedal by the driver or the torque delivered by the drive aggregate as a function of the actuation of the accelerator pedal by the driver is increased, the control unit increases the control pressure of the frictional shifting element and operates the shifting element in a slipping mode, in combination with the other elements required by independent claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SHAMSHIRI et al. (US 2016/0195186 A1) discloses a vehicle control system including a “rock-away” mode (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with specific control pressure settings based on specific accelerator pedal operations.
DIX et al. (US 2014/0206502 A1) discloses a shuttle shift control system (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with specific control pressure settings based on specific accelerator pedal operations.
HARDTLE et al. (US 2008/0223680 A1) discloses a clutch control system (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with specific control pressure settings based on specific accelerator pedal operations.
HERBSTER et al. (US 2005/0235765 A1) discloses a transmission control system for vehicle rocking (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with specific control pressure settings based on specific accelerator pedal operations.
HASEGAWA et al. (US 2003/0162618 A1) discloses a working vehicle control system (see ABSTRACT). However, the reference fails to disclose the above limitations that deal with specific control pressure settings based on specific accelerator pedal operations.
HOLBROOK et al. (US 4,982,620) discloses a transmission control system (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with specific control pressure settings based on specific accelerator pedal operations.
FISHER et al. (US 3,128,642) discloses a transmission system (see Figures).  However, the reference fails to disclose the above limitations that deal with specific control pressure settings based on specific accelerator pedal operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655